Case 3:14-cr-00073-MMH-JRK Document 548 Filed 11/15/19 Page 1 of 3 PageID 12858



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


     UNITED STATES OF AMERICA

     v.                                                      Case No. 3:14-cr-73-J-34JRK

     MITCHELL HOLLAND



                                            ORDER

           THIS CAUSE came before the Court on November 13, 2019, for a hearing on

     Defendant’s Motion to Allow Defendant to Appear at Hearing Telephonically (Dkt. No. 540;

     Motion to Appear Telephonically), filed on November 4, 2019.

           In the Judgment entered on September 2, 2015, Defendant was ordered to make

     restitution payments in the amount of $5.00 per month upon his release from custody.

     See Judgment (Dkt. No. 261). Defendant voluntarily increased his payments to $50.00

     per month. See Defendant’s Motion to Modify Conditions of Supervised Release (Dkt.

     No. 525; Motion to Modify), filed on August 12, 2019. According to Defendant, the United

     States Probation Officer assigned to supervise him in the Southern District of California

     informed Defendant that his payments would be increasing to $200.00 per month, and that

     if he did not agree to the increase he would need to appear at a hearing in the Middle

     District of Florida to address the issue. See id. at 2. Defendant has not consented to

     the increase and requests that his payments remain at $50.00 per month.          See id.

     Additionally, he asks to be permitted to appear by telephone at any hearing on the matter

     of his restitution payments. See generally Motion to Appear Telephonically.
Case 3:14-cr-00073-MMH-JRK Document 548 Filed 11/15/19 Page 2 of 3 PageID 12859



             The Court scheduled a hearing on the Motion to Appear Telephonically.                               As

     discussed at the hearing, because Defendant has not agreed to increase his restitution

     payments, the probation office must petition the Court to adjudicate the contested

     modification to the terms of his supervised release. The request to increase Defendant’s

     monthly restitution payments may well be warranted for the reasons discussed by the

     probation officer. However, Defendant’s arguments that the increase would impose a

     hardship must be considered by the Court.                  Because at this time the Court has not

     ordered Defendant to increase his monthly payments to $200.00, his monthly payment

     currently remains at $50.00. Thus, the Court determines that the Motion to Modify is due

     to be denied as moot. Additionally, because the Motion to Modify is moot, a hearing on

     the Motion to Modify is not necessary, and the Motion to Appear Telephonically also is due

     to be denied as moot. As it appears the U.S. Probation Officer supervising Defendant

     believes a modification of Defendant’s restitution payments, over Defendant’s objection, is

     warranted, a 12D Request for Modification must be filed.1 Until such time as any request

     for modification is adjudicated, Defendant must continue making his monthly $50.00

     payment and is encouraged to make greater payments whenever his circumstances permit

     doing so.

             In light of the foregoing, it is

             ORDERED:

             1.       Defendant’s Motion to Modify Conditions of Supervised Release (Dkt. No.

                      525) is DENIED as MOOT.


     1
       The Court observes that the supervising probation officer, any witnesses, and the evidence relating to a
     potential modification are located in California. As such, a transfer of supervision to the Southern District of
     California may streamline a resolution of the matter. Absent a transfer, both Defendant and the probation
     officer will be permitted to appear telephonically at a hearing on a 12D petition if filed in this district.




                                                          -2-
Case 3:14-cr-00073-MMH-JRK Document 548 Filed 11/15/19 Page 3 of 3 PageID 12860



           2.     Defendant’s Motion to Allow Defendant to Appear at Hearing Telephonically

                  (Dkt. No. 540) is DENIED as MOOT.

           DONE AND ORDERED in Jacksonville, Florida this 15th day of November, 2019.




     ja

     Copies to:

     Counsel of Record




                                              -3-
